Citation Nr: 1760886	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  05-04 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1946 to February 1947.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2016 the Board issued a decision denying service connection for a right ankle disability.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), in January 2017, the Court vacated the March 2016 Board decision and remanded the appeal to the Board for compliance with the JMR.  In response the Board issued an April 2017 decision denying service connection for a right ankle disability which the Veteran again appealed to the Court.  Pursuant to a JMR in September 2017 the Court vacated the April 2017 Board decision and remanded the appeal to the Board for compliance with the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The parties to the September 2017 JMR agreed that the April 2017 Board decision relied on an inadequate November 2013 VA addendum opinion.  The November 2013 VA addendum opinion provider included consideration of the Veteran's pre-service ankle injury despite the fact that the presumption of soundness has not been rebutted.  As such, a new addendum opinion must be obtained which accepts as fact that any pre-service ankle injury did not result in disabling residuals.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must contact the VA opinion provider who provided the November 2013 opinion in connection with his claim for service-connection for a right ankle disability and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider.

Based on a review of the record, the opinion provider should address whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's right ankle disability is etiologically related to his active service?

The opinion provider must accept as fact that any pre-service ankle injury did not result in disabling residuals and may not find any pre-service right ankle injury to undermine the possibility of the Veteran's current right ankle disability being etiologically related to his active service.

If the November 2013 VA opinion provider is unavailable, another qualified opinion provider should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

2.  Then adjudicate the Veteran's service connection claim.  If the benefit sought remains denied, the Veteran and his attorney must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




